[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER (#116) CT Page 3233
After hearing held, the court finds as follows:
(1) fees requested by counsel for the minor child (see Affidavit re Attorney's Fees, dated March 17, 1993) are reasonable; and
(2) plaintiff, who moved (#105) for appointment of such counsel (granted, Higgins, J., 2-24-93) is the better able financially to pay such fees.
Accordingly, the motion is granted and plaintiff is hereby ordered to pay fees of counsel for the minor child in the amount of $1,962.50.
GAFFNEY, J.